Case 1:17-cv-05590-RJD-VMS Document 28 Filed 10/12/18 Page 1 of 1 PageID #: 113




                                                                                    FILED
                                                                                  IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y
       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK
                                                                                   OCT 12 2018

       JAMI-LYN BUTTO,                                                      BROOKLYN OFFICE
                                                          Plaintiff,
                                -against-
                                                                          STIPULATION OF
                                                                          DISMISSAL WITH
       CITY OF NEW YORK, THE NEW YORK CITY
                                                                          PREJUDICE
       DEPARTMENT OF           TRANSPORTATION, NEW
       YORK           CITY          DEPARTMENT              OF
                                                                           17 Civ. 05590(RJD)(VMS)
       TRANSPORTATION STATEN ISLAND FERRY,
       POLLY TROTTENBERG, in her official capacity as
       commissioner, AND HENRY FEENEY, as an aider
       and abettor.

                                                      Defendants.




                      IT IS HEREBY STIPULATED AND AGREED by and between the parties as
       represented by their attorneys below, that, pursuant to Rule 41(a)(I)(ii) of the Federal Rules of

       Civil Procedure, the above-captioned action be, and it hereby is, withdrawn, discontinued, and

       dismissed, with prejudice.

       Dated: Bohemia,New York                     Dated:          New York, New York
              September ^ .2018                                    September /t? .2018
                                                                    Oc-toloa./'
              ZABELL & ASSOCIATES,P.C.                           ZACHARY W.CARTER
             Attorneys for Plaintiff                             Corporation Counsel of the
             One Corporate Drive, Suite 103                        City of New York
             Bohemia, New York 11716                             Attorney for Defendant
             (631)589-7242                                       100 Church Street, Room 2-139
             szabel1^laborlawsny.com                             New York, New York 10007-2601
                                                                 (212)356-2473                    j
                                                                 kbowers@law.nyc.gov


       By:                                              By:
                             ul D. Zabell                                    Kerrin A. Bowers    |
                                                                       Assistant Corporation Counsel




                                                                        s/ RJD
